UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ASESORAL BUSINESS PARTNERS, LLC,

                              Plaintiff,

       -v-
                                                          CIVIL ACTION NO.: 19 Civ. 11512 (AJN) (SLC)
SEATECH WORLDWIDE CORPORATION, ALLIANCE
                                                                            ORDER
FISHERIES, INC., and JESUS DELGADO,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On March 11, 2021, this matter was referred to me to conduct an inquest and to issue

a report and recommendation concerning Plaintiff's damages and attorneys’ fees. (ECF No.

37). On March 12, 2021, the Court directed Plaintiff to submit proposed findings of fact and

conclusions of law concerning damages no later than April 16, 2021. (ECF No. 38). On

April 19, 2021, at Plaintiff’s request, the Court extended this deadline to May 14, 2021. (ECF

No. 41). To date, Plaintiff has neither filed its proposed findings of fact and conclusions of

law concerning damages nor requested an extension of the now-lapsed deadline to do so.

       The Court will afford Plaintiff one final opportunity to file the materials necessary for

the Court to ascertain Plaintiff’s damages. Accordingly, it is hereby ORDERED that:

             1.   Plaintiff shall submit proposed findings of fact and conclusions of law

                  concerning damages no later than May 21, 2021. Plaintiff must support all

                  factual assertions by affidavit and/or other evidentiary material. Plaintiff’s

                  requested attorneys’ fees and costs must be recorded in the form below,

                  adding fields as necessary, and supported by evidentiary material.


                                                1
            2.    Defendants shall submit their response to plaintiff's submissions, if any,

                  no later than June 4, 2021. IF DEFENDANTS (1) FAIL TO RESPOND TO

                  PLAINTIFF'S SUBMISSIONS, OR (2) FAIL TO CONTACT MY CHAMBERS BY

                  APRIL 30, 2021 AND REQUEST AN IN-COURT HEARING, I INTEND TO

                  ISSUE A REPORT AND RECOMMENDATION CONCERNING DAMAGES

                  BASED ON PLAINTIFF'S WRITTEN SUBMISSIONS ALONE WITHOUT AN

                  IN-COURT HEARING. See Transatlantic Marine Claims Agency, Inc. v.

                  Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997) (“‘[I]t [is] not

                  necessary for the District Court to hold a hearing, as long as it ensured

                  that there was a basis for the damages specified in a default

                  judgment.’” (quoting Fustok v. ContiCommodity Services Inc., 873 F.2d

                  38, 40 (2d Cir. 1989))).

         Plaintiff is directed to serve this Order on Defendant and file proof of service by no later

than May 21, 2021.

         Plaintiff is warned that failure to comply to this Order may cause the Court to issue an

order to show cause why this case should not be dismissed for failure to prosecute. Fed. R. Civ.

P. 41(b).

Dated:           New York, New York
                 May 18, 2021

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge


                                                   2
                       Requested Attorneys’ Fees
 Timekeeper       Requested Rate        Requested Hours          Requested Total




                                                     TOTAL:




                            Requested Costs
Type of Expense       Evidence (with ECF cite)                Amount Requested




                                                 TOTAL:




                                   3
